DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 03/11/2022  is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US 9,383,038.
Regarding claim 1, Chen discloses; a cable management arm retainer (Fig. 1-2; 20 and Col. 5; Ln. 14-15; cable management arm supporting device), comprising: 		an attachment bracket (Fig. 1-2; 46 and Col. 5; Ln. 34; supporting base) to pivotally connect (Fig. 1-2, 6; 46,62,48 and Col. 6; Ln. 62-64; the first supporting member 48 is pivotally connected with the first supporting portion 62 of the supporting 
Regarding claim 2, Chen discloses; the attachment bracket is pivotally connected (Fig. 1-2, 6; 46,64,52 and Col. 6; Ln. 66- Col. 7; Ln. 1; mounting member 52 is pivotally connected with the second supporting portion 64 of the supporting base 46 via a pivotal connector 53) to the rail kit connector.
Regarding claim 4, Chen discloses; the rail kit connector connects (Fig. 1-2; 52, 24 and Col. 7; Ln. 3-5; mounting member 52 is connected with rail assembly 24 on left side of server chassis 34) to a rail kit on a left side of a computing device or a rail kit on a right side of the computing device based on the orientation of the rail kit connector.
Regarding claim 5, Chen discloses; when the latch is actuated (Fig. 8B; F and Col. 8; Ln. 15-19; force F), the attachment bracket is unlocked to allow for the rail kit connector to pivot (Fig. 7; D1, D2 and Col. 7; Ln. 60-65; 52 pivoted to first or second direction) about the attachment bracket.
Regarding claim 6, Chen discloses; when the rail kit connector reaches a horizontal position, the attachment bracket locks (Fig. 6-7; 94, 96 and Col. 7; Ln. 56-59; engaging section engages with positioning portion 97a or 97b) onto the latch.
Regarding claim 9, Chen discloses; a front face of the rail kit connector includes protrusions (Fig. 6-7; 82) and the attachment bracket includes angled sections aligned (Fig. 6-7; 90° angled positioning portions 97a or 97b aligned horizontally with fixing portions 82) with protrusions, the protrusions and angled sections to prevent the rail kit connector from pivoting (Fig. 6-7; positioning portion 97a or 97b engages with fixing portions 82 through engaging section 96) past a first position and a second position.
Regarding claim 10, Chen discloses; when the rail kit connector is in a first position, the rail kit connector connects to a left rail kit (Fig. 9-12; 24, 52 and Col. 7; Ln. 65-67; mounting member 52, mounted to the connector 76 of the second slide rail assembly 24 when pivoted to the first direction D1), and when the rail kit connector is in a second position, the rail kit connector connects to a right rail kit (Fig. 9-12; 22, 52 and Col. 8; Ln. 1-3; mounting member 52, mounted to the connector 76 of the second slide rail assembly 22 when pivoted to the second direction D2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 9,383,038 as applied to claims 1-2, 4-6 and 9-10 above, and further in view of Doerr, US 7473846.
Regarding claim 3, Chen substantially discloses the invention of a cable management arm supporting device but is silent about the attachment bracket is comprised of metal. However Doerr teaches that the various elements of the cable support arm are formed from metal (Col. 4; Ln. 4-5).						It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by providing the attachment bracket is comprised of metal, as taught by Doerr, to provide a mounting base and a mounting bracket that is reversibly coupleable to the mounting base to enable ambidextrous mounting of one of the arm sections to the device (abstract).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 9,383,038 as applied to claims 1-2, 4-6 and 9-10 above, and further in view of Saxby, US 6326547.
Regarding claim 7, Chen discloses the attachment bracket connects to the rail kit via a pin (Fig. 6; 53 and Col. 7; Ln. 1; pivotal connector) but is silent about a pin and a washer instead of only a pin. However Saxby teaches that an attachment element such as a screw inserted and a washer provided at each circular aperture (Col. 7; Ln. 23-24). 		It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by providing about a pin and 
Regarding claim 8, Chen discloses; a gap (Fig. 6-7; gap between 46 and 52) is maintained between the attachment bracket and rail kit connector to allow for the rail kit connector to pivot (Fig. 1-2, 6; 46,64,52 and Col. 6; Ln. 66- Col. 7; Ln. 1; mounting member 52 is pivotally connected with the second supporting portion 64 of the supporting base 46 via a pivotal connector 53) about the attachment bracket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                             
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729